Exhibit 10.1

KEY EXECUTIVE EMPLOYMENT AGREEMENT

This Key Executive Employment Agreement (this “Agreement”) is entered into as of
May 14, 2018 (the “Effective Date”) between Impac Mortgage Corp.,  a California
corporation (“IMC”), and Impac Mortgage Holdings, Inc., a Maryland corporation
(“IMH”)  (and jointly referred to as “Employer”) and Brian Kuelbs (“Employee”)
on the following terms and conditions.

WHEREAS, Employer engages in the business of providing residential mortgages to
individuals;

WHEREAS Employee desires to become employed by Employer as its Chief Financial
Officer  on the terms and conditions set forth in this Agreement; and

WHEREAS Employer desires the services of Employee in order to obtain his
specialized experience, abilities, and knowledge and is therefore willing to
engage his services on the terms and conditions set forth below.

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement and for other valuable consideration, receipt of
which is hereby acknowledged, it is agreed as follows:

1.



Term of Employment.

The initial term of Employee under this Agreement shall begin on May 14, 2018
and end on May 14, 2020 (the “Initial Term”). The Initial Term, together with
any extensions  agreed to in writing by an amendment signed by Employer and
Employee, is hereinafter referred to as the “Term.”  

2.



Place of Employment.

Unless the parties agree otherwise in writing, during the Term, Employee shall
perform the services he is required to perform under this Agreement at
Employer’s offices, located in Orange County, California, provided, however,
that Employer may from time to time require Employee to travel temporarily to
other locations on Employer’s business; provided, further, that Employee may
perform services under this Agreement remotely from time to time as reasonably
approved by Employer.

3.



Duties.

a.Employer shall employ Employee as its Chief Financial Officer, and Employee
shall perform such duties as customarily required of such a position, as
identified in Exhibit A to this agreement.   Employee will initially report to
George Mangiaracina, Employer’s President, although Employer reserves the right
to designate any of Employer’s Chief Executive Officer, a successor president
or  IMH’s Board of Directors as the person or group of persons to whom Employee
will report.

b. The employment relationship between the parties shall be governed by the
general employment policies and practices of Employer, as they may be amended
from time to time, including but not limited to those relating to protecting
confidential information and assignment of inventions and those pertaining to
legal compliance and business ethics, provided, however, that when the terms of
this



--------------------------------------------------------------------------------

 

Exhibit 10.1

Agreement differ from or conflict with Employer’s general employment policies or
practices, this Agreement shall control.

4.



Outside Business Activities.

Subject to the terms and conditions set forth in this Agreement, Employer agrees
to employ Employee as the Chief Financial Officer, and Employee hereby accepts
this employment. During the Term, Employee shall devote his full-time and
commercially reasonable efforts to performing his duties and to Employer’s
business and affairs; provided, however, that Employee shall be entitled to (i)
continue to be an owner of and provide services of not greater than fifteen (15)
hours per quarter, outside of normal business hours and designed so as not to
interfere with Employee performing his services to Employer, for BPK Advisors,
Inc., (ii) continue to serve on an advisory board for SKYIRE Home Corp., (iii)
serve on the board of directors of any for-profit company with the consent of
the Employer’s president, which consent shall not be unreasonably withheld, and
(iv) attend to personal and family affairs and investments, be involved in
not-for-profit, charitable and professional activities, provided that the
foregoing does not, in the aggregate, materially interfere with Employee’s
responsibilities hereunder (the “Permitted Activities”) or create any possible
conflict of interest for Employee. 

5.



Time and Effort Required.

During the Term, Employee shall devote such time, interest, and effort to the
performance of this Agreement as may, in the view of Employer, be fairly and
reasonably necessary. 

6.



Competitive Activities.

During the Term, Employee shall not, directly or indirectly, whether as partner,
employee, creditor, shareholder, or otherwise, promote, participate, or engage
in any activity or other business competitive with Employer’s business,
including pursuant to the Permitted Activities.

7.



Base Salary.

Employee shall receive for services rendered an annual base salary of
$450,000.00 payable on a semi-monthly basis in accordance with Employer’s normal
payroll practices, subject to all applicable tax withholdings and other
authorized deductions.    .

8.



Additional  Compensation.

In addition to the base salary, Employer will pay to Employee the
following  compensation, subject to all applicable tax withholdings and other
authorized deductions.

a. Stay Bonus.  Employer will pay Employee an annual stay bonus of $250,000.00
on May 14, 2019 and May 14, 2020 if Employee is employed by Employer on each
such date.  The payments will be payable $125,000 in cash and $125,000 in IMH
stock grants.  The IMH stock grants will be grants of restricted stock and will
vest in three (3) equal portions on the following three (3) anniversary dates if
Employee is employed by Employer on such dates.  However, if there is a change
in control of IMH, a termination of Employee without cause or if Employee’s
employment is not extended by Employer or Employee through



--------------------------------------------------------------------------------

 

Exhibit 10.1

the vesting date, then the vesting will accelerate and all unvested stock will
vest immediately.  The number of shares to be used to reach the value of the
stock grants will be set using the average stock price of the stock for the 20
previous trading days prior to May 15, 2019 or May 14, 2020, as applicable.   

b. Discretionary Bonus.   Employee will be eligible for an annual discretionary
bonus, which sole discretion will be up to the IMH Board of
Directors.   However, if any such bonus is given, it will be paid within 15 days
of the date on which it is earned with the first $250,000 will be paid in cash
and anything above that will be paid one half (1/2)  in cash and the remaining
one half (1/2) will be paid in IMH stock grants.   Any stock grants will be
grants of restricted stock and will vest in three (3) equal portions on the
following three (3)  anniversary dates if Employee is employed by Employer on
such dates.  However, if there is a Change in Control of IMH (as defined in the
IMH 2010 Omnibus Incentive Plan) or a termination of Employee Without Cause (as
defined in this Agreement or if Employee’s employment is not extended by
Employer or Employee through the vesting date, then the vesting will accelerate
and unvested stock will vest immediately.  The value of the stock grants will be
set using the average stock price of the stock for the 20 previous trading days
prior to the date the bonus is granted.  

9.



Stock Options.

a. Employee will be eligible to participate in the stock option program of
IMH.   Grants under this program are typically made annually and are up to the
complete discretion of the Board of Directors of IMH. 

b. The terms and conditions of the stock options are set forth in option
agreements entered between Employer and Employee and are subject to the terms
and conditions of the plan under which the stock options are issued.

c.  However, if during 2018, George Mangiaracina receives any IMH options from
the Board of Directors, then Employee shall receive a matching option grant up
to a maximum of 20,000 options on the same terms as those issued to George
Mangiaracina. Thereafter, except as described in paragraph (d) below, any
additional option grants will be at the sole discretion of the IMH Board of
Directors.

d.  Employee shall be entitled to a grant of 30,000 options in IMH which shall
be issued on the date of the first IMH Board meeting (held monthly) after the
date on which Employee begins his employment.  The options will be subject to
the standard terms of option grants given to IMH employees which include the
options vesting in three (3) equal portions on the anniversary date of the grant
and which have a total life of ten (10) years.  Also, as per those terms no
additional options vest after Employee is no longer employed by Employer.  The
strike price for the options shall be the closing price of the IMH stock on the
day the grant is issued.  

10.



Additional Benefits.

During the Term, Employee shall be entitled to receive all other benefits of
employment generally available to Employer’s other employees when and as he
becomes eligible for them, including,  medical, dental, life, 401K matches and
disability insurance benefits.





--------------------------------------------------------------------------------

 

Exhibit 10.1

Employer reserves the right to modify, suspend, or discontinue any and all of
the above benefit plans, policies, and practices at any time without notice to
or recourse by Employee, as long as such action is taken generally with respect
to other similarly situated persons and does not single out Employee.

11.



Vacation.

Employee shall be entitled to accrue five (5) weeks of paid vacation annually in
accordance with Employer’s policies and practices in effect with respect to
Employer’s other employees. The days selected for Employee’s vacation shall be
mutually agreeable to Employer and Employee so that Employer’s business
operations will not be unduly interrupted. 

12.



Expense Reimbursement.

During the Term, Employer shall reimburse Employee promptly for reasonable and
necessary business expenses made and substantiated in accordance with applicable
law and the policies and procedures established from time to time by Employer
with respect to Employer’s other employees. Employer shall furnish Employee with
reasonable office space, assistance, and facilities.  In addition, Employer
shall reimburse Employee promptly for his reasonable legal costs incurred in
negotiating this Agreement and any documents entered contemporaneously herewith
or otherwise referenced herein, including any documentation related to the grant
of stock options referenced in Section 9; provided, however, that Employee shall
not be entitled to such reimbursement in excess of $5,000.

13.



Ownership of Intangibles and Confidential Proprietary Information Obligations.

Simultaneously with executing this Agreement, Employee agrees to execute the
Employer’s Confidentiality, Non-Disclosure, and Non-Recruiting Agreement and
Employee Assignment of Interest in Inventions Agreement, a copy of which is
attached hereto and incorporated herein as Exhibit B.

14.



Indemnification by Employer.

Employer shall, to the maximum extent permitted by law, indemnify and hold
Employee harmless for any acts or decisions made in good faith while performing
services for Employer. Employer is currently in the process of preparing and
providing new Indemnity Agreements to its Officers and Directors and Employee
will be provided and given the same Indemnification rights provided to such
Officers and Directors, however it is understood that such indemnification
rights will not be applicable as to any action brought against Employee by
Employer.  Employee will also be covered by Employers’ directors’ and officers’
liability coverage as in effect from time to time, and Employer agrees to
maintain such coverage with customary terms and conditions. 

15.



Termination of Employment; Termination Date.

The date on which Employee’s employment by Employer is deemed to have ceased, as
defined in the provisions below, is referred to as the “Termination Date.”  Upon
Employee’s termination of employment for any reason, Employee shall receive
payment for all accrued salary, accrued and unused



--------------------------------------------------------------------------------

 

Exhibit 10.1

vacation time, and benefits under Employer’s benefit plans through the
Termination Date (“Accrued Benefits”).  Upon any such termination of employment,
any vested stock options shall be exercisable as per the terms of the applicable
grant.

16.



Termination of Employment for Cause.

a. Employer may terminate Employee’s employment with Employer at any time for
Cause (as defined below), provided, however, that (i) Employer shall give
written notice specifying the circumstances upon which a determination of Cause
has been made, and (ii) Employee shall have a 30-day period to cure such
circumstances, if it is curable. The Board may proceed with a termination
pursuant to this Section 16 in the event the Employee does not cure the
specified circumstances within the 30-day period, if applicable. In that event
Employee shall not be entitled to the benefits described in Sections 7, 8 and 9,
and Employee shall receive payment for all Accrued Benefits through the
Termination Date. Employer shall have no further obligation to pay any
compensation of any kind (including, without limitation, any incentive
compensation or portion of incentive compensation that otherwise may have become
due and payable to Employee with respect to the year in which such Termination
Date occurs) or severance payment of any kind or to make any payment in lieu of
notice. All benefits provided by Employer to Employee under this Agreement or
otherwise shall cease on the Termination Date.  Any vested stock options or
stock grants shall be exercisable as per the terms of the Company grants.

b.Definition of Cause. “Cause” means the occurrence or existence of any of the
following with respect to Employee, as determined by an affirmative majority
vote of the  Board of Directors of IMH:

(i)  Employee is convicted of (or pleads nolo contendere to (A) a crime of
dishonesty or breach of trust, including such a crime involving either the
property of Employer (or any affiliate, subsidiary, or related entity of
Employer) or, the property entrusted to Employer (or any affiliate, subsidiary,
or related entity of Employer) by its clients, including fraud, or embezzlement
or other misappropriation of funds belonging to Employer (or any affiliate,
subsidiary, or related entity of Employer) or any of their respective clients,
or (B) a felony leading to incarceration of more than 90 days or the payment of
a penalty or fine of $100,000 or more;

  (ii)   Employee materially and substantially fails to perform Employee’s
job  duties properly assigned to Employee after being provided 30 days prior
written notification by the CEO or President of IMH setting forth those duties
that are not being performed by Employee; provided that Employee shall have a
reasonable time to correct any such failures to the extent that such failures
are correctable and Employer may not terminate Employee for “cause” on the basis
of any such failure that is cured with a reasonable time;

  (iii) Employee has engaged in willful misconduct or gross negligence in
connection with his service to Employer (or any affiliate, subsidiary, or
related entity of Employer) that has caused or is causing material harm to
Employer (or any affiliate, subsidiary, or related entity of Employer);

(iv) Employee’s material breach of any of the material terms of this Agreement
or any other  agreement between Employee and  Employer (or any affiliate,
subsidiary, or related entity of Employer), including a material breach of any
proprietary right and inventions or confidentiality



--------------------------------------------------------------------------------

 

Exhibit 10.1

agreement between Employer and Employee (or between Employee and any affiliate,
subsidiary, or related entity of Employer) (as such agreements may be adopted or
amended from time to time by Employer and Employee); provided that Employee
shall have 30 days to correct any such curable failures to the extent that such
failures are correctable and Employer may not terminate Employee for “curable
cause” on the basis of any such failure that is cured with a reasonable
time.  Whether a breach is curable or not shall be in the sole but reasonable,
good faith discretion of Employer.  

17.



Termination on Resignation without Good Reason.

a. Employee may voluntarily terminate his employment with Employer at any time
without Good Reason (as defined below) on 30 days’ prior written notice. If
Employee provides such notice, Employer, at its discretion, may accelerate the
termination of Employee’s employment to any date after receipt of such notice
from Employee and before the date of the termination specified in such notice
from Employee. Any acceleration of the termination of Employee’s employment
shall be effective on written notice being delivered to Employee by Employer. On
any such acceleration by Employer, Employee shall be entitled to payment in lieu
of notice in an amount equal to any cash payments he would have received during
such period had his termination of employment not been accelerated. If
Employee’s employment is terminated under this Section 17, Employee shall
receive payment for all Accrued Benefits through the Termination Date. Except as
described in this paragraph, Employer shall have no further obligation to pay
compensation of any kind (including without limitation any bonus compensation or
portion of incentive compensation that may otherwise have become due and payable
to Employee with respect to the year in which the Termination Date occurs) or
severance payment of any kind or to make any payment in lieu of notice. All
benefits provided by Employer to Employee under this Agreement or otherwise
shall cease on the Termination Date including any future vesting of stock
options or stock grants.

b.Definition of Good Reason.  “Good Reason” shall mean the occurrence or
existence of any of the following with respect to Employee without his prior
written consent:  (1) a reduction in title, scope of Employee’s duties and
responsibilities, or the level of management to which he reports, which
constitutes a material negative change to Employee; (2)  a reduction in level of
Employee’s annual salary; (3) a relocation of Employee’s principal assigned
business location and place of employment by more than forty (40) miles: (4) a
material breach of  any material  terms of this Agreement by Employer or any
other agreement between Employee and Employer (or any affiliate, subsidiary or
other related entity of Employer); or (5) the failure of Employer to have a
successor entity specifically assume the Agreement.    Notwithstanding the
foregoing  “Good Reason” shall only be found to exist  if and only if the
following conditions occur: (i)  Employee provides written notice to IMH’s Board
of Directors of the event constituting Good Reason within 90 days after Employee
knows of the event or in the ordinary course of performing his duties hereunder
should have known of the existence or occurrence of such event, (ii) Employer
does not cure such event within the 60 days after receiving the aforementioned
written notice thereof, and (iii) Employee resigns his employment within 60 days
after the end of such cure period (or in the cause of clause 5 within 90 days
after providing notice of such event).

 

18.



Termination of Employment by Employee With Good Reason or by Employer Without
Cause or Non Renewal by Employer. 





--------------------------------------------------------------------------------

 

Exhibit 10.1

Employer may terminate Employee’s employment without Cause and Employee may
resign his employment for Good Reason at any time (subject to the terms of this
Agreement, including any notice or right to cure provisions specified herein),
at which time, such termination in addition to the Accrued Benefits to the
Termination Date, Employee shall be entitled to the following severance benefits
(the “Severance Benefits”), if and only if, within 45 days following the
Termination Date, Employee executes a release of all claims against IMH and its
affiliates and employees in a form prepared by IMH but reasonably acceptable to
Employee (hereinafter “Release”) and does not revoke such Release during the
applicable 7 day applicable revocation period.  Subject to Employee’s compliance
with the Release and within 15 days qfter the timely delivery of the original
executed Release to the Employer and following the end of the 7 day revocation
period (hereinafter “Waiting Period”), Employee shall receive the following
Severance Benefits:  

a.Employer shall continue to pay Employee’s base salary for a period of six (6)
months.   Such payments will be made at Employer’s usual and customary pay
intervals and will be subject to all appropriate deductions and withholdings, on
the first regular payroll period following the Waiting Period.   

b.  Employer shall pay Employee’s cost for maintaining COBRA benefits for six
(6) months (and such payments shall be made on a monthly basis), starting with
the first month following the Waiting Period; and

c. If the Termination Date  is (i) on or after November 14, 2018, but before May
14, 2019, Employer will pay Employee his Stay Bonus which would have been paid
on May 14, 2019, or (ii) on or after November 14, 2019 but before May 14, 2020,
Employer will pay Employee his Stay Bonus which would have been paid on May 14,
2020.  Any such Stay Bonus will be paid no later than the earlier of (x) the
date such Stay Bonus would have been paid but for such termination of
employment, and (y) the thirteenth (13) day following the Termination Date.

If the Employer decides not to renew the Agreement, then Employer agrees to
provide Employee with continued Base Salary for an additional six (6) months
plus six (6) months of COBRA coverage, provided that during such period (the
“Transition Period”) Employee continues to cooperate with the Employer and be
reasonably available to aid in the transition of his duties to a new
person.  This is not anticipated to require Employee’s full time availability at
Employer (and will in no event require Employee to provide an amount of services
that causes him to not have a “separation from service” for purposes of Section
409A of the Code (as defined below) on his Termination Date), but it may require
a reasonable amount of time.   During the Transition Period, Employee will not
be considered an employee of Employer and will not continue to accrue any
employee benefits during that time period. 

In addition to the foregoing, upon any such termination of employment described
in this Section 18, Employee shall be entitled to the immediate vesting of stock
awards as described in Section 7. 





--------------------------------------------------------------------------------

 

Exhibit 10.1

To the extent there is no good faith, bona fide dispute regarding Employee’s
right to receive Severance Benefits, as defined in this Section, the Parties
agree that Employer shall have no right to offset or otherwise reduce the
Severance Benefits due to Employee obtaining other employment.

19.



Termination Because of Disability.

Employer may terminate Employee’s employment if Employee suffers a disability
that renders Employee unable to perform the essential functions of the position,
even with reasonable accommodation, for three (3) months in any 12-month period
and if there is no vacant position to which Employee could be transferred for
which he is qualified. The terms “disability, “essential functions,” and
“reasonable accommodation” are to given the definitions provided by state and
federal law; notwithstanding the language of this Section 19, Employee shall be
entitled to protections and remedies afforded him by state and federal law. Upon
any such termination, Employee shall be entitled to the Accrued Benefits.  All
benefits (other than disability benefits) provided by Employer to Employee under
this Agreement or otherwise shall cease on the Termination Date. 

20.



Termination on Death.

If Employee dies before the term of this Agreement expires, Employer shall pay
to Employee’s estate the Accrued Benefits through the Termination Date (which
for purposes of this Section shall be the date of Employee’s death).  Employer
shall have no obligation to make any other payment, including severance or other
compensation, of any kind (including, without limitation, any bonus or portion
of a bonus that may otherwise have become due and payable to Employee with
respect to the year in which the Termination Date occurs). All other benefits
(other than life insurance benefits, if any apply) provided by Employer to
Employee under this Agreement or otherwise shall cease on the Termination Date.

21.



Employer’s Right to Assign Agreement.

In the event of a merger in which Employer is not the surviving entity, or of a
sale of all or substantially all of Employer’s assets, Employer may, at its sole
option, assign this Agreement and all rights and obligations under it to any
business entity that succeeds to all or substantially all of the Employer’s
business through that merger or sale of assets.

22.



Duty of Cooperation after Termination.

Employee agrees to cooperate with Employer, during the term of this Agreement
and 90 days thereafter (including following Employee’s termination of employment
for any reason), by being reasonably available (taking into account any
obligations Employee has with respect to his then employer) to testify at the
request of Employer or any subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist Employer, or any subsidiary or affiliate, in any such action, suit, or
proceeding by providing information and meeting and consulting with Employer, or
representatives of or counsel to Employer, or any subsidiary or affiliate, as
reasonably requested. Employer agrees to reimburse Employee for all expenses
actually incurred in connection with Employee’s provision of testimony or
assistance (including attorney fees incurred in connection therewith) on
submission of appropriate documentation to Employer and to compensate Employee
for



--------------------------------------------------------------------------------

 

Exhibit 10.1

his time spent on such matters at an hourly rate equal to his base salary on his
Termination Date, divided by 2080. 

23.



Dispute Resolution and Binding Arbitration.

a. Employee and Employer agree that any dispute that arises out of or relates to
Employee’s employment relationship with Employer, the termination of that
employment relationship, or the validity, enforceability, or breach of this
Agreement (including this Section 23) shall be submitted to binding arbitration
in accordance with the Federal Arbitration Act, not the California Arbitration
Act. For the purposes of this Section 23, “Employer” includes any of its
affiliates, successors, subsidiaries, or parent companies and any present or
former officer, director, employee, agent, attorney, or insurer of Employer.
Nothing in this Section 23 shall prevent Employee from filing or maintaining a
claim for workers’ compensation, state disability insurance, or unemployment
insurance benefits, and nothing in this Section 23 shall be construed to prevent
or excuse Employee or Employer from using existing internal procedures for the
resolution of complaints. Employee may bring claims before administrative
agencies when the law permits the agency to adjudicate those claims, even when
there is an agreement to arbitrate; examples include claims or charges with the
United States Equal Employment Opportunity Commission (or comparable state
agency), the National Labor Relations Board, the U.S. Department of Labor, or
the Office of Federal Contract Compliance Programs. Nothing in this Section 23
shall require arbitration of disputes that are excluded from coverage by this
Section 23 or by law.

b. Employer and Employee agree that any dispute in arbitration will be brought
on an individual basis only, and not on a class, collective, or representative
basis on behalf of others (this agreement to be referred to hereafter as the
Class Action Waiver). The Class Action Waiver does not apply to any claim that
Employee brings on behalf of both himself or herself and others under the
California Private Attorneys General Act of 2004.

c. Employee will not be subject to any retaliation or discrimination if Employee
seeks to challenge this arbitration provision or participate in a class,
collective, or representative action in any forum, but Employer may lawfully
seek enforcement of this Agreement under the Federal Arbitration Act and seek
dismissal of any class, collective, or representative actions or claims to the
fullest extent allowed by law.

d. The parties each expressly waive the right to a jury trial and agree that the
arbitrator’s award shall be final and binding on the parties, provided that any
award shall be reviewable by a court of law to the fullest extent allowed by
law, including for any error of law by the arbitrator. The arbitrator shall have
discretion to award monetary and other damages, or to award no damages, and to
fashion any other relief that the arbitrator considers appropriate, but only to
the extent consistent with law. The parties expressly agree that the arbitrator
shall have discretion to award the prevailing party reasonable costs and
attorney fees incurred in bringing or defending an action under this Section 23,
to the fullest extent allowed by law at the time the arbitration commences.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.  Any damages recoverable hereunder or arising out of this
agreement or the relationship hereunder  are limited to those under the terms of
this agreement. 

e. Employer agrees to pay all costs and expenses unique to arbitration,
including the arbitrator’s fees.





--------------------------------------------------------------------------------

 

Exhibit 10.1

24.



Integration.

This Agreement (along with all agreements entered into contemporaneously
herewith or otherwise referenced herein) contains the entire agreement between
the parties and supersedes all prior or contemporaneous oral and written
agreements, understandings, commitments, and practices between them, including
all prior employment agreements, whether or not fully performed by Employee
before the date of this Agreement. Without limiting the generality of the
foregoing, except as provided in this Agreement, all understandings and
agreements, written or oral, relating to Employee’s employment by Employer or
Employer’s payment of any compensation or provision of any benefit in connection
therewith or otherwise are hereby terminated and shall be of no future force or
effect. Employee represents and warrants that Employee is not relying on any
representations made before or outside of this Agreement. No oral modifications,
express or implied, may alter or vary the terms of this Agreement. No amendments
to this Agreement may be made except by a writing signed by the CEO or President
of Employer, and Employee. No employee is authorized to alter or vary the terms
of this Agreement except by written agreement by the CEO or President of
Employer. Any representations contrary to this Agreement, express or implied,
written or oral, made after the date of this Agreement are hereby disclaimed.

25.



Choice of Law.

This agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California, without giving effect to the conflict
of laws provisions thereof, with the exception of any claims that may be
governed by federal law, such as claims governed by the Federal Arbitration Act
or the Employee Retirement Income Security Act.

26.



Notices.

Any notice to Employer required or permitted under this Agreement shall be given
in writing to Employer, either by personal delivery (including personal delivery
by e-mail) or by registered or certified mail, postage prepaid, addressed to the
CEO or President at Employer’s then principal place of business. Any such notice
to Employee shall be given in a like manner and, if mailed, shall be addressed
to Employee at his home address then shown in Employer’s files. For the purpose
of determining compliance with any time limit in this Agreement, a notice shall
be deemed to have been duly given (a) on the date of delivery, if delivered
personally to the party to whom notice is to be given, or (b) on the third
business day after mailing, if mailed to the party to whom the notice is to be
given in the manner provided in this Section 26.

27.



Severability.

If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances. If the Class Action Waiver in Section 23 is deemed to be
unenforceable, then Employer and Employee agree that this Agreement is otherwise
silent as to any party’s ability to bring a class, collective, or representative
action in arbitration.





--------------------------------------------------------------------------------

 

Exhibit 10.1

28.



Employee’s Representations.

Employee represents and warrants that he is not restricted, contractually or
otherwise, from entering into this Agreement. Employee further warrants that he
has the qualifications previously represented to Employer, including any
required licenses or certifications. Employee also warrants that he will not use
or disclose any of his former employers’ trade secrets, confidential information
or proprietary information in the course of his employment by Employer.

29.



Counterparts.

This Agreement may be executed on separate copies, any one of which need not
contain signatures of more than one party but all of which taken together shall
constitute one and the same Agreement.

30.



Section 409A.  

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent.  All references in this
Agreement to Employee’s termination of employment shall mean his “separation
from service” within the meaning of Section 409A of the Code.  Payments provided
herein are intended to be exempt from Section 409A of the Code to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4).  Each payment and benefit hereunder shall constitute
a “separately identified” amount within the meaning of Treasury regulation
Section 1.409A-2(b)(2).  Any payment under this Agreement that is subject to
Section 409A of the Code and is conditioned upon Employee’s execution of the
Release and which is to be paid during a designated period that begins in one
taxable year and ends in a second taxable year shall be paid in the second
taxable year.  In the event the terms of this Agreement would subject Employee
to taxes or penalties under Section 409A of the Code (“409A Penalties”),
Employer and Employee shall use reasonable efforts to cooperate to amend the
terms of the Agreement to the extent possible for Employee to avoid such 409A
Penalties.  Notwithstanding any other provision in this Agreement, if Employee
is a “specified employee,” as defined in Section 409A of the Code, as of the
date of termination, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Employee’s separation
from service, within the meaning of Section 409A of the Code, and (iii) would be
payable prior to the six-month anniversary of Employee’s separation from
service, payment of such amount shall be delayed until the earlier to occur of
(a) the six-month anniversary of the date of such separation from service or (b)
the date of Employee’s death.  Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year.  Any reimbursement shall be made no
later than the last day of the calendar year following the calendar year in
which the expenses to be reimbursed were incurred.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.





--------------------------------------------------------------------------------

 

Exhibit 10.1

Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of Employer.

Notwithstanding the foregoing, Employer makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code, and provided Employer complies with the terms of this Agreement that
would otherwise have avoided a violation of Section 409A of the Code, Employer
shall not be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by Employee on account of any non-compliance
with Section 409A of the Code.  

31.



Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee and Employer and their respective successors and
assigns, except that Employee may not assign any of his rights or duties under
this Agreement without Employer’s prior written consent.

32.



Attorney Fees.

If any legal proceeding is necessary to enforce or interpret the terms of this
Agreement or to recover damages for breach of this Agreement, the prevailing
party shall be entitled to reasonable attorney fees as well as reasonable costs
and disbursements (including expert witness fees), in addition to any other
relief to which the prevailing party may be entitled.

33.



Amendments.

No amendments or other modifications to this Agreement may be made except by a
writing signed by both parties.

34.



No Third Party Rights Conferred.

Except for Employee’s estate under Section 20, above, and any successor of
Employer under Section 31, above, nothing in this Agreement, express or implied,
is intended to confer on any third person any rights or remedies under or
because of this Agreement. There are no third party beneficiaries of this
Agreement.

Executed by the parties on May   , 2018 at Irvine, California, to be effective
on the date first above written.

 





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/    Brian Kuelbs               _          

        Brian Kuelbs

 

 

 

Impac Mortgage Corp.,

a California corporation

 

Impac Mortgage Holdings, Inc.,

a Maryland Corporation

 

 

By: /s/ George Mangiaracina   

Name:     George Mangiaracina _______

Its:     President

Date:     May 14, 2018

 

 

 

 







--------------------------------------------------------------------------------

 

Exhibit 10.1

EXHIBIT A

                                      JOB DESCRIPTION AND RELATED ENTITIES

 

For Executive Vice President, Chief Financial Officer (“CFO”) of Impac Mortgage
Holdings, Inc. and affiliates and subsidiaries (“IMH”).

 

    Employee shall oversee the financial management of the Organization in
support of policies, goals and objectives established by the Board of Directors
of Employer and the CEO of Impac Mortgage Holdings, Inc.   For purposes of this
Exhibit A, “Organization means Employer and any affiliates or related entities
of Employer for whom Employee is requested to provide services pursuant to this
Employment Agreement.

 

    Employee shall provide senior financial accounting oversight for the
Organization and shall bear responsibility for its development, growth and
success.

 

    Employee’s major responsibilities shall include:

 

A)



Regularly report to the CEO of IMH and the Board of Directors of IMH on the
monthly and quarterly financial performance of the Company.  Prepare books and
records in accordance with Generally Accepted Accounting  Principals
(“GAAP”).  Review and explain budget variances.  Review financial records and
make recommendations on financial performance objectives of the company.  Review
critical accounting policies and critical transactions to ensure that the
Company is employing the correct accounting treatment for complicated
transactions;

B)



Responsible for reviewing the Company’s liquidity and credit facilities to
ensure that the Company maintains the sufficient liquidity and credit facilities
to manage the growth of loan acquisitions and originations;

C)



Responsible for developing and maintaining budges and monthly forecasts of
earnings and budget variances that include the calculation of taxable income;

D)



Be an active member of Employer’s Executive Committee, Risk Committee,
Disclosure Committee and HR Committee; and

E)



Have direct reports of specific departments and directed and identified by the
CEO.

    Employee acknowledges, understands and agrees that Employee will be
requested by Employer to devote some or all of Employee’s time and efforts
during the term of employment pursuant to this Agreement (and consistent with
the above job descriptions) to the businesses of Employer’s affiliates or
related entities pursuant to certain agreements between and among Employer and
such affiliates or



--------------------------------------------------------------------------------

 

Exhibit 10.1

related entities.  Employee further understand and acknowledges that, pursuant
to this Agreement, Employee may be directed by Employer to provide services
consistent with the above job descriptions to additional real estate investment
trusts or other entities which Employer establishes or with which Employer
affiliates or becomes related to and for which there exists an agreement with
Employer or any of the above entities to provide such services.

 

    Employee understand and acknowledges that Employee’s obligations under this
Agreement, including Employee’s duties under Section 4 thereof and the
Proprietary Rights and Inventions Agreement entered into pursuant to Section 6
thereof, shall apply and extend to Employee’s knowledge of the business of
Employer’s affiliates or related entities and any trade secret or other
confidential or proprietary information relating to the same.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1

EMPLOYEE CONFIDENTIALITY, NON-DISCLOSURE,

AND NON-RECRUITING Agreement

 

This Employee Confidentiality, Non-Disclosure, and Non-Recruiting Agreement
(hereinafter referred to as the “Agreement”) is entered into by and between
Impac Mortgage Corp., a California corporation (hereinafter referred to as the
“Company”) and the employee whose name and signature appear below (hereinafter
referred to as the “Employee”) as of the date indicated below, in regard to the
following facts:

 

A.Company is involved in the business of providing residential mortgages to
individuals (hereinafter “Company Business”).

 

B.As part of Employee’s employment with the Company, Employee has or will be
exposed to and/or provided with trade secrets (hereinafter referred to as “Trade
Secrets”) and proprietary and confidential information (hereinafter referred to
as “Confidential Information”) relating to the operation of the Company Business
and its clients or customers.

 

C. The Company wishes to protect its Trade Secrets and Confidential Information
from unauthorized possession, use or disclosure, and to protect itself from
unfair competition.  Accordingly, Employee acknowledges that a part of the
consideration Employee is providing the Company in exchange for his/her
employment and continued employment with the Company is Employee’s agreement to
maintain the secrecy of the Company’s Trade Secrets and Confidential Information
in the manner provided herein. 



In consideration of the foregoing, Employee agrees as follows:

 

1.Duty of Loyalty.  While employed by the Company, Employee agrees at all times
to devote his/her best efforts to the business of the Company, to perform
conscientiously all duties and obligations required or assigned, and not to
usurp, for personal gain, any opportunities in the Company’s line of business.

 

2.Protection of the Company’s Trade Secrets and Confidential Information. 

 

A.Definition of “Trade Secrets.”  Employee acknowledges and agrees that, through
Employee’s employment with the Company, Employee has or will be exposed to
and/or provided with the Company’s Trade Secrets.  “Trade Secrets” mean
information, including a formula, pattern, compilation, program, device, method,
technique or process, that: (1) derives independent economic value, actual or
potential, from not being generally known to the public or to other persons or
entities who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain it
secrecy.  The Company’s Trade Secrets include, but are not limited to, the
following:  The Company’s files and records regarding customers, prospective
customers, independent contractors, subcontractors, vendors, and suppliers, such
as contact information; customer lists; prospective customer lists; customer
profiles, needs, specifications, account history, habits, and correspondence;
information and documents pertaining to analyses and forecasts of production
capacity and readiness to meet customer needs; business plans and strategy;
information and documents regarding, development, testing, and composition of
the Company’s products and services (including, but not limited to, manuals,
formulas, flowcharts, specifications, and other products containing information
that may be useful to a competitor); custom forms and documents created for
internal use in conducting Company Business; software developed by or for the
benefit of the Company



--------------------------------------------------------------------------------

 

Exhibit 10.1

and related data source code and programming information (whether or not
patentable or registered under copyright or similar statutes); the methods and
systems used by the Company in soliciting, marketing, selling and providing its
products and services to its customers; financial and accounting information,
such as budgets, cost, pricing, and billing information, estimating processes,
revenues, and profit margins, targets, and forecasts; unpublished financial
statements; and sales and marketing plans, strategies, programs, methods, and
techniques.  Employee acknowledges and agrees that the Company’s Trade Secrets
are not generally known to the public or to the Company’s competitors, were
developed or compiled at significant expense by the Company over an extended
period of time, are the subject of the Company’s reasonable efforts to maintain
their secrecy, and that the Company derives significant independent economic
value by keeping its Trade Secrets a secret.

 

B.Definition of “Confidential Information.”  Employee acknowledges and agrees
that, through Employee’s employment with the Company, Employee has or will be
exposed to and/or provided with the Company’s Confidential
Information.  “Confidential Information” means all information belonging to the
Company, whether reduced to writing or in a form from which such information can
be obtained, translated or derived into reasonably usable form, and whether the
information is simply in Employee’s head, that has been provided to Employee
during Employee’s employment with the Company and/or Employee has gained access
to while employed by the Company and/or was developed by Employee in the course
of Employee’s employment with the Company, that is proprietary and confidential
in nature.  The Company’s Confidential Information includes, but is not limited
to, information believed by the Company to be a Trade Secret that ultimately
does not qualify as such under applicable state or federal law but nonetheless
was maintained by the Company as confidential, as well as other information
maintained as confidential by the Company, including, but not limited
to:  information concerning the nature of the Company Business and its manner of
operation; the methods, strategies, programs, and systems used by the Company in
soliciting, marketing, selling and providing its products and services to its
customers; financial and accounting information (such as cost, pricing and
billing information, price lists, customer profiles and needs, financial
policies and procedures estimating processes, revenues, and profit margins,
targets, and forecasts); sales and marketing information, such as sales
strategies and programs; information concerning the Company’s customers and
prospective customers (including, but not limited to, customer lists,
prospective customer lists, product and service pricing information, revenues
from customer accounts, customer purchasing habits and special needs, contract
terms and expiration dates, personal and private information and data of
customers and prospective customers, correspondence with customers, negotiation
histories, billing histories, and any information about specific customers’
needs and pricing or service preferences); information identifying persons who
previously purchased any products or services from the Company; information
concerning the Company’s independent contractors, subcontractors, vendors, and
suppliers (including lists of all the foregoing); plans and projections for
business opportunities for new or developing business; information regarding the
Company’s products and services, such as technical data design, flowcharts,
plans, proposals, processes, formulae, data and know-how, discoveries,
developments, designs, improvements, inventions (whether or not patentable),
experimental and research work, and methods; computer and electronic systems,
programs, software, disks, tapes, reports, memoranda, charts, notes, manuals,
and drawings; software developed by or for the benefit of the Company and
related data source code and programming information (whether or not patentable
or registered under copyright or similar statutes); unpublished financial
statements, budgets, projections, and licenses; employee training methods and
employee policies and procedures; personnel files and employment-related records
of the Company’s current and former employees (other than Employee’s
information) (including, but not limited to, information related to the hiring,
recruitment, retention, and termination of the Company’s current and former



--------------------------------------------------------------------------------

 

Exhibit 10.1

employees, as well as information related to their job duties, assignments,
skills, performance, discipline, promotions, compensation, benefits, leaves of
absence, and medical files); the Company’s organizational structure and internal
correspondence regarding personnel changes and internal reporting structures;
and information concerning the Company Business relationships with persons,
firms, corporations and other entities.  Additionally, Confidential Information
includes private information of and/or about the Company’s customers that the
Company collects, compiles and maintains, including without limitation credit
information, social security numbers, addresses, phone numbers, and other
private data, whether or not the Company has a legal obligation to safeguard the
privacy of such information under applicable state and federal law. 

 

C.Information Not Included Within the Definition of Trade Secrets and/or
Confidential Information.  For avoidance of doubt, the Company’s Trade Secrets
and Confidential Information do not include any information that: (1) is already
in the public domain or becomes available to the public through no breach by
Employee of this Agreement; (2) was lawfully in the Employee’s possession prior
to disclosure to Employee by Company; (3) is lawfully disclosed to Employee by a
third party without any obligations of confidentiality attaching to such
disclosure; or (4) is developed by Employee entirely on his/her own time without
the Company’s equipment, supplies or facilities and does not relate at the time
of conception to the Company Business or actual or demonstrably anticipated
research or development of the Company.

 

D.Company Property.  Employee acknowledges and agrees that all Trade Secrets and
Confidential Information developed, created or maintained by Employee, alone or
with others, while he/she is employed by the Company, shall remain at all times
the sole property of the Company, regardless of where such Trade Secrets and
Confidential Information may be stored or maintained by Employee, including,
without limitation, on any personal electronic or mobile device owned by
Employee.  Employee further acknowledges and agrees that all contact information
of and all communications (including emails, text messages, and other private
electronic messages) with the Company’s customers, prospective customers and
vendors that Employee may come to possess during Employee’s employment with the
Company shall remain the sole property of the Company even if Employee stores
such information on Employee’s personal cell phone or electronic device, and
Employee shall not take and fail to return such information after termination of
Employee’s employment with the Company for any reason.

 

E.Safeguarding of Company’s Property and Information.  Employee is strictly
prohibited, at all times during Employee’s employment with the Company except
with prior written approval of the Company’s President, from forwarding from
Employee’s Company email account to Employee’s personal email account(s) any
emails or documents containing any Company Trade Secrets and/or Confidential
Information, as well as from copying, transferring or uploading to Employee’s
personal Cloud-based or online storage accounts such as a personal Dropbox or
Google Docs account any documents containing any Company Trade Secrets and/or
Confidential Information.  Employee is also strictly prohibited, at all times
during Employee’s employment with the Company except with the express or
implicit authorization of the Company, and then only for the sole benefit of the
Company during the term of employment, from removing from the premises of the
Company any physical item or document, or any written, electronic or recorded
copy of any physical item or document, containing or embodying any Company Trade
Secrets and/or Confidential Information, including without limitations the same
in electronic or digital form.  Employee shall not leave any of the Company’s
Trade Secrets and Confidential Information unattended in any area, whether on or
off the Company’s premises, where leaving such information unattended creates a
risk that the information may be accessed or acquired by any individual who is
not authorized to view or access the Company’s Trade Secrets and Confidential
Information.





--------------------------------------------------------------------------------

 

Exhibit 10.1

 

F.Company-Issued or Subsidized Electronic Devices.  If Employee is issued any
electronic device by the Company such as a smart phone, iPad, laptop computer,
or external hard drive, or if the Company is otherwise subsidizing the cost of
Employee’s use of any electronic device, Employee agrees that the following
shall govern Employee’s use, access, and possession of such devices:  (1)
Employee has no right to privacy with respect to any data that is stored on the
device; (2) Employee’s use of the device shall be in accordance with the
Employee Handbook policies pertaining to use of Company equipment, computers,
networks and systems; (3) Employee will not use the device in any circumstances
in which use of the device may distract Employee or others from any business
task that requires close attention or otherwise may create an unsafe condition;
(4) Employee will not use the device in a manner that violates any applicable
federal, state and local laws such as driving laws; (5) Employee will return all
such devices to the Company when requested to do so by the Company and/or
immediately upon termination of Employee’s employment with the Company for any
reason; (6) as soon as Employee begins to consider leaving the Company or
Employee realizes his/her employment with the Company has or will soon come to
an end, Employee will not wipe or delete or cause any data to be wiped or
deleted from any such device before returning the device to the Company; (7) as
soon as Employee’s employment with the Company terminates for any reason, or as
soon as the Company requests that Employee return the device for any reason,
Employee no longer has authorization or consent from the Company to access the
device and Employee will not access the device for any reason before returning
it to the Company; and (8) before Employee returns the device to the Company,
whether upon request by the Company to return it or termination of Employee’s
employment, if Employee has stored any data on the device that Employee
considers to be personal, Employee will not retrieve or access the device to
retrieve such personal data except with the written consent of the Company or in
the presence of an authorized Company representative.

 

G.Covenant Not to Use, Publish or Disclose the Company’s Trade Secrets and/or
Confidential Information During and After Termination of Employment.    Employee
acknowledges and agrees that Employee’s employment with the Company creates a
relationship of confidence and trust with the Company with respect to all of the
Company’s Trade Secrets and Confidential Information.  Therefore, at any time
during Employee’s term of employment or following the termination of Employee’s
employment with the Company, whether voluntary or involuntary, Employee shall
not, except as required in the conduct of the Company Business or as authorized
in writing by the Company, use, publish or disclose any of the Company’s Trade
Secrets and/or Confidential Information in any manner whatsoever.  
 Notwithstanding the foregoing, this Section 2.G. does not prohibit or limit the
right of Employee to discuss, debate and communicate with other employees of the
Company regarding his or her workplace terms and conditions of employment,
including wages.  Additionally, Employee’s agreement not to disclose or use
Trade Secrets and/or Confidential Information includes an agreement to exercise
due diligence and reasonable care when handling, maintaining, transferring,
disposing or storing any Trade Secrets and/or Confidential Information so as to
not violate any consumer federal or state privacy laws.  Employee also agrees to
fully and completely comply with any and all security and privacy policies
enacted by the Company, including but not limited to all policies and directives
of Company.

 

H. Covenant Not to Solicit the Company’s Clients and/or Customers After
Termination of Employment Through the Use of the Company’s Trade Secrets and/or
Confidential Information.  Employee agrees that for a period of one (1) year
following the termination of his/her employment with the Company, whether
voluntary or involuntary, Employee shall not, directly or indirectly, solicit or
attempt to solicit any business from any of the Company’s clients and/or



--------------------------------------------------------------------------------

 

Exhibit 10.1

customers for the purposes of providing products or services that are
competitive with those provided by the Company where such solicitation and/or
attempt at solicitation is done by Employee through the use of the Company’s
Trade Secrets and/or Confidential Information.

 

 

3.Non-Recruiting Covenant.  Employee acknowledges and agrees that the Company
has invested substantial time and effort in assembling its present personnel and
that as a result of Employee’s employment with the Company, Employee will become
privy to and familiar with Company’s personnel and recruiting practices and
strategies and with Company’s human capital and talent.  Therefore, Employee
agrees that for one (1) year following his/her termination of employment with
the Company, whether voluntary or involuntary, Employee will not directly or
indirectly recruit, or attempt to recruit, any employee of the Company, or
induce or attempt to induce any employee of the Company, to terminate or cease
employment with the Company.  Notwithstanding the foregoing, nothing in this
Section 3 shall prevent Employee from receiving and considering any application
from any employee of the Company that is not solicited by Employee or on
Employee’s behalf.

 

4.Covenant Not to Compete During Term of Employment.  Employee promises that
during his/her term of employment with the Company, he/she shall not, directly
or indirectly, either as an employee, employer, consultant, agent, principal,
partner, corporate officer, board member, director, or in any other individual
or representative capacity, engage or attempt to engage in any competitive
activity relating to the subject matter of his/her employment with the Company
or relating to the Company’s line of business.    It is agreed that Employee has
express consent to provide services to BPK Advisors, Inc. and SKYIRE Home Corp.
as set forth in Section 4 of the Key Executive Employment Agreement entered into
between Employee and the Company.

 

5.Reasonableness of Restrictive Covenants.  Employee acknowledges that he/she
has carefully read and considered Sections 2, 3 and 4 of this Agreement and
agrees that the restrictions set forth therein are fair and reasonable, are
supported by valid consideration, and are reasonably required to protect the
legitimate business interests of the Company.

 

6. Defend Trade Secrets Act Immunity.  Notwithstanding any provisions in this
Agreement or Company policy applicable to the unauthorized use or disclosure of
trade secrets, Employee is hereby notified that, pursuant to the Defend Trade
Secrets Act as contained in 18 U.S.C. § 1833, Employee cannot be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made (a) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law.  Employee also may not be held so liable for such disclosures made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition, individuals who file a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order provided the Employee’s actions are consistent
with 18 U.S.C. § 1833.

 

7.Prior Agreements, Relationships and Commitments.

 

A.Except as disclosed in the form attached hereto as Exhibit A, Employee has no
agreements, relationships, or commitments to any other person or entity that
conflict with



--------------------------------------------------------------------------------

 

Exhibit 10.1

or would prevent Employee from performing any of Employee’s obligations to the
Company under this Agreement, or would otherwise prevent Employee from
performing his/her job duties while employed by the Company.

 

B.Employee will not disclose and has not disclosed to the Company and will not
use, or induce the Company to use, any trade secrets or confidential information
of others.  Employee represents and warrants that he/she has returned all
property, trade secrets and confidential information belonging to others and is
not in possession of any such property, confidential information or trade
secrets.

 

C.Employee agrees to indemnify, defend and hold harmless the Company and its
officers, directors and employees from any and all claims, damages, costs,
expenses or liability, including reasonable attorney’s fees incurred in
connection with or resulting from any breach or default of the representations
and warranties contained in this Section 8.

 

8.Termination of Employment.  If Employee’s employment with the Company is
terminated for any reason, whether voluntarily or involuntarily, Employee shall
promptly, regardless of whether requested by Company to do so at the time of
Employee’s termination:

 

A.Inform the Company of and deliver to the Company all records, files,
electronic data, documents, plans, reports, books, notebooks, notes, memoranda,
correspondence, contracts and the like in Employee’s possession, custody or
control that contain any of the Company’s Trade Secrets or Confidential
Information which Employee prepared, used, or came in contact with while
employed by the Company;

 

B.Inform the Company of and deliver to the Company all records, files,
electronic data, documents, plans, reports, books, notebooks, notes, memoranda,
correspondence, contracts and the like in Employee’s possession, custody or
control that pertain in any way to the business of the Company and which
Employee prepared, used, or came in contact with while employed by the Company;

 

C.Deliver to the Company all tangible property in Employee’s possession, custody
or control belonging to the Company, including, but not limited to, key cards,
office keys, cell phone, pagers, personal digital assistants, external hard
drives, thumb drives, zip drives, lap top computers and desk top computers;

 

D.and

 

E.Sign the Certificate of Compliance Post Termination attached hereto as Exhibit
B.

 

9.Injunctive Relief.  Employee acknowledges and agrees that if the Company’s
Trade Secrets and/or Confidential Information were disclosed to a competing
business or used in an unauthorized manner as provided herein, such unauthorized
disclosure or use would cause immediate and irreparable harm to the Company and
would give a competing business an unfair business advantage against the Company
for which the Company may not have an adequate remedy at law.  As such, Employee
agrees that the Company shall be entitled to any proper injunction, including
but not limited to temporary, preliminary, final injunctions, temporary
restraining orders, and temporary protective orders, to enforce Sections 2, 3, 4
and 5 of this Agreement in the event of breach or threatened breach by Employee,
in addition to any other



--------------------------------------------------------------------------------

 

Exhibit 10.1

remedies available to the Company at law or in equity.  The restrictive
covenants contained in this Agreement are independent of any other obligations
between the parties, and the existence of any other claim or cause of action
against the Company is not a defense to enforcement of said covenants by
injunction.

 

10.       Intentionally Stricken

 

11. Employment.  Employee agrees and understands that nothing in this Agreement
shall confer any right with respect to continuation of employment with the
Company, nor shall it interfere in any way with Employee’s right or the
Company’s right to terminate Employee’s employment at any time, with or without
cause, with or without notice as per the terms of the Key Executive Employment
Agreement entered into between the Parties hereto.

 

12.Waiver.  No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.

 

13.

 

14.Entire Agreement.  This is the entire agreement between the Company and
Employee regarding the secrecy, use and disclosure of the Company’s Trade
Secrets and Confidential Information and this Agreement supersedes any and all
prior agreements regarding these issues.  The provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of
California without giving effect to the principles of conflict of laws.  This
Agreement consists of a series of separate restrictive covenants, all of which
shall survive and be enforceable in law and/or equity after Employee’s
termination or cessation of employment.

 

15.Severability.  Each provision of this Agreement is intended to be
severable.  If any court of competent jurisdiction determines that one or more
of the provisions of this Agreement, or any part thereof, is or are invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect or impair any other provision of this Agreement, and this Agreement
shall be given full force and effect while being construed as if such invalid,
illegal or unenforceable provision had not been contained within it.   If the
scope of any provision in this Agreement is found to be too broad to permit
enforcement of such provision to its full extent, Employee consents to judicial
modification of such provision and enforcement to the maximum extent permitted
by law. 

 

16.Incorporation of Recitals.  The Recitals referenced at the beginning of this
Agreement are hereby incorporated by this reference into this Agreement as
material terms of this Agreement.

 

17.Counterparts and Facsimile/Digital Signatures.  This Agreement may be
executed in any number of counterparts, each of which will be deemed to be an
executed Agreement and each of which shall be deemed to be one and the same
instrument.  A facsimile or digital signature shall be treated as an original
signature for all purposes.

 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1

The undersigned acknowledges that he/she has read and understood this Agreement,
and that he/she signs this Agreement intending to be bound by its terms as of
the date indicated below.

 

_/S/  Brian Kuelbs________________________

Employee’s Signature

 

____Brian Kuelbs________________________

Employee’s Printed Name

 

__May 14, 2018_________________________

Date

 

 

Accepted and agreed to:

Impac Mortgage Holdings, Inc., a Maryland corporation

 

_/S/ George Mangiaracina_____________________



 

Printed Name: __ George Mangiaracina__________

 

 

Title:    President____________________________

 

 

Date:_____May 14, 2018______________

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1

EXHIBIT A

 

PRIOR AGREEMENTS, RELATIONSHIPS AND COMMITMENTS

 

I represent and warrant that, except as disclosed in that Key Executive
Employment Agreement and below, I have no agreements, relationships, or
commitments to any other person or entity that conflict with or would prevent me
from performing any of my obligations to the Company under this Agreement, or
would otherwise prevent me from performing my job duties while employed by the
Company (if none, so state):

 

____________________________________________________________________________

____________________________________________________________________________

____________________________________________________________________________

 

 

 

Date: _____________________________________________________

[Employee’s Signature]

 

 

 

 



--------------------------------------------------------------------------------